Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen B. Ackerman on November 19, 2021.

The application has been amended as follows: 

Claim Amendment
(I) With regard to claim 1 (line 20), the term “leading edge surface” has been changed to the term –leading edge--.
(II) With regard to claim 1 (line 23), the term “recessed portion” has been changed to the term –first portion--.
(III) With regard to claim 1 (line 25-26), the term “recessed planar distal edge” has been changed to the term –first portion--.
(IV) With regard to claim 1 (line 28), the term “said LET” has been changed to the term –said LET layer--.
(V) With regard to claim 1 (line 29), the term “LS” has been changed to the term –LS layer--.
(VI) With regard to claim 1 (line 29), the term “leading edge” has been changed to the term –leading edge side--.
	(VII) With regard to claim 1 (line 30), the term “a trailing edge” has been changed to the term –the trailing edge side--.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claim 1, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, a write head for perpendicular magnetic recording (PMR) comprising: a main pole, tapered along a leading edge to produce a distal narrowing, having a distal pole tip that terminates in an air bearing surface (ABS) plane; a trailing shield (TS) formed at a trailing edge side of said pole tip, said TS having a distal planar edge that is co-planar with said ABS plane; horizontally disposed side shields (SS) symmetrically formed to each side of said pole tip, said SS having distal planar edges that are co-planar with said ABS plane; a leading shield (LS) layer formed at a leading edge side of said pole tip, wherein said LS layer has a planar distal edge two connected portions, each parallel to said ABS plane, wherein a first portion has a distal edge that is co-planar with said ABS plane or is positioned proximally away therefrom and parallel with said ABS plane and a second portion, formed in said first portion, that is recessed proximally relative to said first portion; a leading edge taper (LET) layer, independent of and separated from said recessed portion of said leading shield (LS) layer, said LET layer being formed adjacent to said leading shield layer and between said recessed portion of said leading shield layer and 6HT 17-03916/209,136said pole tip, wherein a tapered trailing edge surface of said leading edge taper (LET) layer is conformally adjacent to said tapered leading edge of said main pole and has a planar distal edge that is parallel to said ABS plane and parallel to and positioned independently of said distal edge of said LS layer; wherein either said first portion of said LS layer or said planar distal edge of said LET layer is recessed proximally away from said ABS plane or both said first portion of said LS layer and said planar distal edge of said LET layer are recessed proximally away from said ABS plane, whereby a reduction in return magnetic flux to said LET layer and said recessed portion of said LS layer occurs at said leading edge side of said main pole and a corresponding increase in return magnetic flux occurs at the trailing edge side of said main pole.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a write head for perpendicular magnetic recording (PMR), as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.

Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claim 1.
Moreover, since claims 6-10, 23, and 24 depend from and further limit the allowable subject matter of independent claim 1, they too are considered allowable over the prior art of record.

Rejoinder of Inventions
Claims 1, 6-10, 23, and 24 are allowable. To the extent that any claims allowed can be considered generic or subgeneric to the enumerated Species/Sub-Species as set forth in the restriction requirement, mailed on July 26, 2019, the restriction requirement pertaining to such species (if applicable) is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/William J Klimowicz/
Primary Examiner, Art Unit 2688